


Exhibit 10.2
INTEL CORPORATION
NON-EMPLOYEE DIRECTOR
RESTRICTED STOCK UNIT AGREEMENT
UNDER THE INTEL CORPORATION 2006 EQUITY INCENTIVE PLAN
(for RSUs granted on or after January 23, 2015 under the Director OSU program)


1.
TERMS OF RESTRICTED STOCK UNIT



This Restricted Stock Unit Agreement (this “Agreement”), the Notice of Grant
delivered herewith (the “Notice of Grant”) and the Intel Corporation 2006 Equity
Incentive Plan (the “2006 Plan”), as such may be amended from time to time,
constitute the entire understanding between you and Intel Corporation (the
“Corporation”) regarding the Restricted Stock Units (“RSUs”) identified in your
Notice of Grant.
2.
VESTING OF RSUs



Provided that you continuously serve as a member of the Corporation’s Board of
Directors from the Grant Date specified in the Notice of Grant through the
vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant), then as of the vesting date the RSUs shall
vest and be converted into the right to receive the number of shares of the
Corporation’s Common Stock, $.001 par value (the “Common Stock”), determined by
multiplying the target number of shares as specified in the Notice of Grant (the
“Target Number of Shares”) by the conversion rate as set forth below, and except
as otherwise provided in this Agreement. If a vesting date falls on a weekend or
any other day on which the Nasdaq Stock Market ("NASDAQ") is not open, affected
RSUs will vest on the next following NASDAQ business day.
RSUs will vest to the extent provided in and in accordance with the terms of the
Notice of Grant and this Agreement. If your status as a member of the
Corporation’s Board of Directors terminates for any reason except death,
Disablement (defined below) or Retirement (defined below), prior to the vesting
date set forth in your Notice of Grant, your unvested RSUs and dividend
equivalents will be cancelled.
3.
CONVERSION OF RSUs

(a)
The conversion rate of RSUs into the right to receive a number of shares of
Common Stock depends on the Corporation’s Total Stockholder Return (“Intel TSR”)
relative to the “Total Stockholder Return” of the Tech 15 (“Tech 15 TSR”) at the
end of the “Performance Period,” as those terms are defined in this Section. The
conversion rate of RSUs into the right to receive a number of shares of Common
Stock will be determined in accordance with following:

(1)
If the Intel TSR and Tech 15 TSR are within 1 percentage point, the conversion
rate will be 100%.

(2)
If the Intel TSR is greater than the Tech 15 TSR, the conversion rate will be
100% plus four times the difference in percentage points between the Intel TSR
and the Tech 15 TSR; provided that the maximum conversion rate is 200%.

(3)
If the Tech 15 TSR is greater than the Intel TSR, the conversion rate will be
100% minus two times the difference in percentage points between the Intel TSR
and the Tech 15 TSR; provided that, if the Tech 15 TSR exceeds the Intel TSR by
more than 25 percentage points, then the conversion rate will be 0%.

(4)
In the event that the conversion rate results in the right to receive a partial
share of Common Stock, the conversion rate will be rounded down so that the RSUs
will not convert into the right to receive the partial share.





--------------------------------------------------------------------------------




By way of illustration, assume the Tech 15 TSR is 100% at the end of the
Performance Period in the following examples.
•
If the Intel TSR equals 100.5%, the difference between the Intel TSR and the
Tech 15 TSR is within 1 percentage point. As a result, the conversion rate is
100%, such that your RSUs convert into the right to receive 100% of the Target
Number of Shares.

•
If the Intel TSR is 105%, the difference between the Intel TSR and the Tech 15
TSR is 5 percentage points. As a result, the conversion rate is 120%, such that
your RSUs convert into the right to receive 120% of the Target Number of Shares.

•
If the Intel TSR is 90%, the difference between the Intel TSR and the Tech 15
TSR is 10 percentage points. As a result, the conversion rate is 80%, such that
your RSUs convert into the right to receive 80% of the Target Number of Shares.

 
•
If the Intel TSR is 70%, the difference between the Intel TSR and the Tech 15
TSR is more than 25 percentage points. As a result, the conversion rate is 0%,
such that your RSUs convert into the right to receive 0% of the Target Number of
Shares.



(b)
“Intel TSR” is a percentage (to the third decimal point) derived by:

(1)
A numerator that is the difference between the average closing sale price of
Common Stock during the 3 months following and including the Grant Date
subtracted from the average closing sale price of Common Stock during the 3
months prior to and including the end of the Performance Period, plus any
dividends paid or payable with respect to an ex-dividend date that occurs during
the Performance Period; and

(2)
A denominator that is the average closing sale price of Common Stock during the
3 months following and including the Grant Date.

(c)
“Tech 15 TSR” is the median TSR (as defined below) of the fifteen technology
companies included in the Corporation’s peer group for determining executive
compensation, as determined by the Compensation Committee prior to the Grant
Date, and regardless of any subsequent change after the Grant Date.

“Total Stockholder Return” or “TSR” of each stock for purposes of the Tech 15
TSR is a percentage (to the third decimal point) derived by:
(1)
A numerator that is the difference between the average closing sale price of
common stock during the 3 months following and including the Grant Date
subtracted from the average closing sale price of common stock during the 3
months prior to and including the end of the Performance Period, plus any
dividends paid or payable with respect to an ex-dividend date that occurs during
the Performance Period; and



(2)
A denominator that is the average closing sale price of common stock during the
3 months following and including the Grant Date.



(d)
For purposes of determining the “Total Stockholder Return” or “TSR” of any
company (including the Corporation):



(1)
Any dividend paid or payable in cash will be valued at its cash amount (without
any deemed reinvestment and without any adjustments for applicable taxes or tax
withholding). Any dividend paid in securities with a readily ascertainable fair
market value will be valued at the market value of the securities as of the
ex-dividend date. Any dividend paid in other property will be valued based on
the value assigned to such dividend by the paying company for tax purposes.



(2)
Any company included in the Tech 15 TSR on the Grant Date that does not have a
stock price that is quoted on a national securities exchange at the end of the
Performance Period will be factored into the median calculation based on its TSR
from the Grant Date until the





--------------------------------------------------------------------------------




last date on which its stock price was last quoted on a national securities
exchange in the United States.
(3)
The Compensation Committee may equitably adjust a company's TSR for equity
restructuring transactions including, but not limited to, a stock split,
combination of shares, extraordinary dividend of cash and/or assets,
recapitalization or reorganization.



(4)
Any company included in the Tech 15 TSR on the Grant Date that has a price of
stock or a price of a security backed by stock that is quoted on a national
securities exchange in the United States and on a national securities exchange
outside the United States will be factored into the median calculation based on
its price of stock or a price of a security backed by stock quoted on the
national securities exchange in the United States.



(e)
Performance Period is the period beginning with the Grant Date and ending three
years later on the third anniversary of the Grant Date. If the third anniversary
of the Grant Date falls on a weekend or any other day on which the NASDAQ is not
open, the Performance Period will end on the next following NASDAQ business day.
If for any reason the Corporation (including any successor corporation) ceases
to have its stock price quoted on a national securities exchange, the
Performance Period will end as of the last date that the stock price is quoted
on a national securities exchange.



4.
DIVIDEND EQUIVALENTS



Dividend equivalents will vest at the same time as their corresponding RSUs and
convert into the right to receive shares of Common Stock. Dividend equivalents
will be paid on the number of shares of the Corporation’s Common Stock into
which this RSU is converted by determining the sum of the dividends paid or
payable on such number of shares of Common Stock with respect to each
ex-dividend date that occurs between the Grant Date and the vesting date
specified in the Notice of Grant (without any interest or compounding), divided
(to the third decimal point) by the average of the highest and lowest sales
prices of the Common Stock as reported by NASDAQ on the last day of the
Performance Period. The quotient derived from the previous sentence will be
rounded down so that dividend equivalents will convert into the right to receive
whole shares of Common Stock.
5.
SETTLEMENT INTO COMMON STOCK



Shares of Common Stock will be issued or become free of restrictions as soon as
practicable following the vesting date of the RSUs and dividend equivalents (or,
in the event of vesting acceleration for death, Disablement, or Retirement, the
original vesting date that is three years and one month after the Grant Date (as
specified in the Notice of Grant)), provided that you have satisfied your tax
withholding obligations as specified under Section 10 of this Agreement and you
have completed, signed and returned any documents and taken any additional
action that the Corporation deems appropriate to enable it to accomplish the
delivery of the shares of Common Stock. The shares of Common Stock will be
issued in your name (or may be issued to your executor or personal
representative, in the event of your death or Disablement), and may be effected
by recording shares on the stock records of the Corporation or by crediting
shares in an account established on your behalf with a brokerage firm or other
custodian, in each case as determined by the Corporation. In no event will the
Corporation be obligated to issue a fractional share.
Notwithstanding the foregoing, (i) the Corporation will not be obligated to
deliver any shares of the Common Stock during any period when the Corporation
determines that the conversion of a RSU or the delivery of shares hereunder
would violate any laws of the United States or your country of residence or
employment and/or may issue shares subject to any restrictive legends that, as
determined by the Corporation’s counsel, is necessary to comply with securities
or other regulatory requirements, and (ii) the date on which shares are issued
or credited to your account may include a delay in order to provide the
Corporation such time as it determines appropriate to calculate Intel TSR and
Tech 15 TSR, for the Committee (as defined below) to certify performance
results, to calculate and address tax withholding and to address other
administrative matters. The number of shares of Common Stock into which RSUs and
dividend equivalents convert as specified in the Notice of Grant will be
adjusted for stock splits and similar matters as specified in and pursuant to
the 2006 Plan.




--------------------------------------------------------------------------------




6.
TERMINATION OF SERVICE AS DIRECTOR

Except as expressly provided otherwise in this Agreement, if your term of
service as a director of the Corporation’s Board of Directors terminates for any
reason, whether voluntarily or involuntarily, other than on account of death,
Disablement (defined below) or Retirement (defined below), all RSUs and dividend
equivalents not then vested shall be cancelled on the date of termination of
service
7.
DEATH



Except as expressly provided otherwise in this Agreement, if you die during your
term of service as a member of the Corporation’s Board of Directors, your RSUs
and dividend equivalents will become one hundred percent (100%) vested.
8.
DISABLEMENT



Except as expressly provided otherwise in this Agreement, your RSUs and dividend
equivalents will become one hundred percent (100%) vested, if your service as a
member of the Corporation’s Board of Directors terminates due to your
Disablement. For purposes of this Section, “Disablement” will be determined in
accordance with the standards and procedures of the then-current Long Term
Disability Plan maintained by the Corporation and in the event you are not a
participant in a then-current Long Term Disability Plan maintained by the
Corporation. “Disablement” means a physical condition arising from an illness or
injury, which renders an individual incapable of performing work in any
occupation, as determined by the Corporation.
9.
RETIREMENT



Provided you are elected to serve on the Corporation’s Board of Directors at the
Corporation’s annual stockholder meeting immediately following the Grant Date,
if you retire from service as a member of the Corporation’s Board of Directors
at age 72 or more, or with at least seven (7) years of service as a member of
the Corporation’s Board of Directors, your RSUs and dividend equivalents will
become one hundred percent (100%) vested.
10.
TAX WITHHOLDING



RSUs and dividend equivalents are taxable upon vesting (as indicated in your
Notice of Grant) or, if later, the date to which you have deferred settlement of
your RSUs and dividend equivalents. To the extent required by applicable
federal, state or other law, you will make arrangements satisfactory to the
Corporation for the payment and satisfaction of any income tax, social security
tax, payroll tax, social taxes, applicable national or local taxes, or payment
on account of other tax related to withholding obligations that arise by reason
of granting or vesting of RSUs and dividend equivalents or sale of Common Stock
shares from vested RSUs and dividend equivalents (whichever is applicable).
The Corporation will not be required to issue or lift any restrictions on shares
of the Common Stock pursuant to your RSUs and dividend equivalents or to
recognize any purported transfer of shares of the Common Stock until such
obligations are satisfied.
Unless provided otherwise by the Committee, these obligations will be satisfied
by the Corporation withholding a number of shares of Common Stock that would
otherwise be issued under the RSUs and dividend equivalents that the Corporation
determines has a Market Value sufficient to meet the tax withholding
obligations. In the event that the Committee provides that these obligations
will not be satisfied under the method described in the previous sentence, you
authorize UBS Financial Services Inc., or any successor plan administrator, to
sell a number of shares of Common Stock that are issued under the RSUs and
dividend equivalents, which the Corporation determines is sufficient to generate
an amount that meets the tax withholding obligations plus additional shares to
account for rounding and market fluctuations, and to pay such tax withholding to
the Corporation. The shares may be sold as part of a block trade with other
participants of the 2006 Plan in which all participants receive an average
price. For this purpose, "Market Value" will be calculated as the average of the
highest and lowest sales prices of the Common Stock as reported by NASDAQ on the
day your RSUs and dividend equivalents vest. The future value of the underlying
shares of Common Stock is unknown and cannot be predicted with certainty.




--------------------------------------------------------------------------------




You are ultimately liable and responsible for all taxes owed by you in
connection with your RSUs and dividend equivalents, regardless of any action the
Corporation takes or any transaction pursuant to this Section with respect to
any tax withholding obligations that arise in connection with the RSUs and
dividend equivalents. The Corporation makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or settlement of the RSUs and dividend equivalents or the
subsequent sale of any of the shares of Common Stock underlying the RSUs and
dividend equivalents that vest. The Corporation does not commit and is under no
obligation to structure the RSU program to reduce or eliminate your tax
liability.
11.
ELECTION TO DEFER RECEIPT OF RSU SHARES



You may elect to defer receipt of shares of Common Stock relating to an RSU and
dividend equivalents beyond the vesting dates set forth in your Notice of Grant
under the rules and procedures established separately by the Corporation. That
election will allow you to defer income recognition, until the date on which
your service as a member of the Corporation’s Board of Directors terminates for
any reason. Under Internal Revenue Code Section 409A, the election to defer
under this section must be made in the calendar year prior to the year in which
services related to those RSU’s are first performed. Notwithstanding anything to
the contrary in this Agreement, shares of Common Stock will not be issued and
you will not have any rights of a stockholder in Common Stock issuable under
this Agreement to the extent that you have elected to defer the issuance and
receipt of such Common Stock. If, however, your service as a member of the
Corporation’s Board of Directors terminates prior to the vesting dates set forth
in your Notice of Grant, any shares that would not have vested on your date of
termination will be cancelled regardless of your election. Notwithstanding your
election to defer made in the calendar year prior to grant, the Corporation is
not obligated to make a grant in any future year or in any given amount and
should not create an expectation that the Corporation might make a grant in any
future year or in any given amount.
12.
RIGHTS AS A STOCKHOLDER



Your RSUs and dividend equivalents may not be otherwise transferred or assigned,
pledged, hypothecated or otherwise disposed of in any way, whether by operation
of law or otherwise, and may not be subject to execution, attachment or similar
process. Any attempt to transfer, assign, hypothecate or otherwise dispose of
your RSUs and dividend equivalents other than as permitted above, will be void
and unenforceable against the Corporation.
You will have the rights of a stockholder only after shares of the Common Stock
have been issued to you following vesting of your RSUs and dividend equivalents
and satisfaction of all other conditions to the issuance of those shares as set
forth in this Agreement. RSUs and dividend equivalents will not entitle you to
any rights of a stockholder of Common Stock and there are no voting or dividend
rights with respect to your RSUs and dividend equivalents. RSUs and dividend
equivalents will remain terminable pursuant to this Agreement at all times until
they vest and convert into shares.
13.
AMENDMENTS



The 2006 Plan and RSUs and dividend equivalents may be amended or altered by the
Committee or the Board of Directors of the Corporation to the extent provided in
the 2006 Plan.
14.
DATA PRIVACY



You explicitly and unambiguously consent to the collection, use and transfer, in
electronic or other form, of your personal data as described in this document
and any other RSU grant materials (“Data”) by and among, as applicable, the
Corporation, the Subsidiary that employs you and any other Subsidiary for the
exclusive purpose of implementing, administering and managing your participation
in the 2006 Plan.


You hereby understand that the Corporation holds certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Corporation, details of all RSUs or any other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor for
the purpose of implementing,




--------------------------------------------------------------------------------




administering and managing the 2006 Plan. You hereby understand that Data will
be transferred to UBS Financial Services Inc., and any other third parties
assisting in the implementation, administration and management of the 2006 Plan,
that these recipients may be located in your country or elsewhere, and that the
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than your country. You hereby understand that you may
request a list with the names and addresses of any potential recipients of the
Data by contacting your local human resources representative. You authorize the
Corporation, UBS Financial Services Inc., and any other possible recipients to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the exclusive purpose of implementing, administering and managing your
participation in the 2006 Plan, including any requisite transfer of such Data as
may be required to another broker or other third party with whom you may elect
to deposit any shares of Common Stock acquired under your RSUs. You hereby
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the 2006 Plan. You hereby understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing your local human resources representative.


Further, you understand that you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service and career with the Subsidiary that
employs you will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that the Corporation would not be able
to grant you RSUs or other equity awards or administer or maintain such awards.
Therefore, you hereby understand that refusing or withdrawing your consent may
affect your ability to participate in the 2006 Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you hereby
understand that you may contact the human resources representative responsible
for your country at the local or regional level.


15.
THE 2006 PLAN AND OTHER TERMS; OTHER MATTERS



(a)
Certain capitalized terms used in this Agreement are defined in the 2006 Plan.
Any prior agreements, commitments or negotiations concerning the RSUs and
dividend equivalents are superseded by this Agreement and your Notice of Grant.
You hereby acknowledge that a copy of the 2006 Plan has been made available to
you.

The grant of RSUs and dividend equivalents to you in any one year, or at any
time, does not obligate the Corporation to make a grant in any future year or in
any given amount and should not create an expectation that the Corporation or
any Subsidiary might make a grant in any future year or in any given amount.
(b)
To the extent that the grant of RSUs and dividend equivalents refers to the
Common Stock of Intel Corporation, and as required by the laws of your country
of residence or employment, only authorized but unissued shares thereof will be
utilized for delivery upon vesting in accord with the terms hereof.



(c)
Notwithstanding any other provision of this Agreement, if any changes in law or
the financial or tax accounting rules applicable to the RSUs and dividend
equivalents covered by this Agreement will occur, the Corporation may, in its
sole discretion, (1) modify this Agreement to impose such restrictions or
procedures with respect to the RSUs (whether vested or unvested), the shares
issued or issuable pursuant to the RSUs and dividend equivalents and/or any
proceeds or payments from or relating to such shares as it determines to be
necessary or appropriate to comply with applicable law or to address, comply
with or offset the economic effect to the Corporation of any accounting or
administrative matters relating thereto, or (2) cancel and cause a forfeiture
with respect to any unvested RSUs and dividend equivalents at the time of such
determination.



(d)
Because this Agreement relates to terms and conditions under which you may be
issued shares of Common Stock of Intel Corporation, a Delaware corporation, an
essential term of this Agreement is that it will be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the RSUs and dividend equivalents granted hereunder will be brought in the
state or federal courts of competent jurisdiction in the State of California.





--------------------------------------------------------------------------------




(e)
Copies of Intel Corporation's Annual Report to Stockholders for its latest
fiscal year and Intel Corporation's latest quarterly report are available,
without charge, at the Corporation's business office.







